Citation Nr: 0944317	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a bilateral knee pain, including as an undiagnosed illness as 
the result of service in Southwest Asia.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
chronic fatigue syndrome (CFS), including as an undiagnosed 
illness as the result of service in Southwest Asia.

3.  Entitlement to service connection for bilateral knee 
pain, including as an undiagnosed illness as the result of 
service in Southwest Asia.

4.  Entitlement to service connection for CFS, including as 
an undiagnosed illness as the result of service in Southwest 
Asia.

5.  Entitlement to service connection for migraine headaches, 
including as a result of exposure to toxic substances as the 
result of service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
August 1979 and from January 1991 to April 1991.  The 
Veteran's discharge documents show that he served in Bahrain 
in support of Operation Desert Shield/Storm from January 23, 
to April 10, 1991.  Service personnel records reflect that he 
retired from the US Navy Reserves in March 1996.  However, 
dates of active duty and active duty for training, or of 
inactive duty have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which the previous denials for 
service connection for bilateral knee pain and for CFS were 
confirmed and continued, and in which service connection for 
migraine headaches, including as due to exposure to 
radiation, was denied.

In the April 2007 statement of the case, the RO characterized 
the issues for service connection for bilateral knee pain and 
CFS as directly related to service, although in its reasons 
and bases, the RO explained the claims were not considered 
reopened.  Notwithstanding the RO's disposition of the 
claims, before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issues have thus been recharacterized 
as presented on the first page of this decision.

The Veteran's Congressperson forwarded letters written by the 
Veteran in June and July 2009 to the Board.  To the extent 
that these letters express new claims for service connection, 
or a desire to reopen previously denied claims, the 
correspondence is referred to the RO for appropriate action.

The issues of entitlement to service connection for a 
bilateral knee condition, CFS, and migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A January 2005 rating decision declined to reopen the 
previously denied claim for service connection for bilateral 
knee pain, including as an undiagnosed illness resulting from 
service in Southwest Asia on the basis that the Veteran 
failed to submit new and material evidence to reopen the 
previously denied claim.  The previous, September 2001 and 
May 2000, rating decisions based their denials on the basis 
that, while service medical records showed treatment for 
right and left knee injuries during active service, there was 
no current medical evidence of left knee disability and no 
medical evidence of a nexus, or link, between the currently 
diagnosed right knee disability and active service.  The 
Veteran did not appeal this decision, and it became final.

2.  Evidence received since the January 2005 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
private medical records showing diagnoses of right and left 
knee disabilities with opinions finding that the right and 
left knee conditions, in part, pre-dated post-service work-
related injuries and may be related to previous trauma.  This 
evidence raises a reasonable possibility of substantiating 
the claim.

3.  A January 2005 rating decision declined to reopen the 
previously denied service claim for connection for CFS, 
including as an undiagnosed illness resulting from service in 
Southwest Asia on the basis that the Veteran failed to submit 
new and material evidence to reopen the previously denied 
claim.  The previous, November 1997, rating decision based 
its denial on the basis that the Veteran did not complain of, 
or receive treatment for, CFS during active service and that 
the condition was not manifested to a degree of 10 percent 
during the presumptive period allowed for undiagnosed 
illnesses.  The Veteran did not appeal this decision, and it 
became final.

4.  Evidence received since the January 2005 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
private and VA treatment records showing continued treatment 
for symptoms of fatigue.  In addition, the regulations 
governing undiagnosed illnesses have been amended to include 
CFS as a condition for which presumptive service connection 
may be granted.  This evidence raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the January 2005 rating decision 
is new and material and the claim for service connection for 
bilateral knee pain, including as an undiagnosed illness as 
the result of service in Southwest Asia, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

2.  Evidence received since the January 2005 rating decision 
is new and material and the claim for service connection for 
CFS, including as the result of service in Southwest Asia, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

II.  New and Material

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Bilateral Knee Pain

In a January 2005 rating decision, the RO declined to reopen 
the previously denied service claim for connection for 
bilateral knee pain, including as an undiagnosed illness 
resulting from service in Southwest Asia.  The RO explained 
that the Veteran had failed to respond to a letter requesting 
new and material evidence be submitted to support his claim 
to reopen.  Previously, the claim for bilateral knee pain had 
been denied by a May 2000 rating decision, in which the RO 
explained that, although service treatment records show 
treatment for right and left knee injuries during active 
service, there was at that time no current medical evidence 
of a chronic bilateral knee disability or of a disability 
associated with knee pain.  In a September 2001 rating 
decision, the RO acknowledged that private medical records 
showed a right knee disability, but found that there was no 
medical evidence of a nexus or link between the currently 
diagnosed right knee disability and active service.

The RO provided notice of the January 2005 rating decision to 
the Veteran by letter dated in the same month.  The Veteran 
did not file a timely notice of disagreement.  The January 
2005 rating decision therefore became final.

Since the January 2005 rating decision, the RO has received 
private medical records dated in 2004 and 2005 showing 
treatment for right and left knee disabilities including 
right and left knee medial meniscus tear and patellar 
chondromalacia.  These records were compiled pursuant to 
treatment for post-service, work-related injuries to the 
knees.  However, the physician opined in October 2004 and 
February 2005 that the chondromalacia in both knees was 
longstanding and did not appear to be the result of the work-
related injuries.  Specifically, in October 2004, the 
physician noted that the chondromalacia was due, at least in 
part, to a vague history of prior anterior trauma to the knee 
from a motorcycle accident.

Service medical records show treatment for a right knee 
injury following a bike accident in 1976.  

This evidence is new in that it was not previously of record.  
It is also material in that it presents evidence of a left 
knee disability, and of left and right knee disabilities that 
pre-existed post-service work-related injuries.  

CFS

In a January 2005 rating decision, the RO declined to reopen 
the previously denied service claim for connection for CFS, 
including as an undiagnosed illness resulting from service in 
Southwest Asia.  The RO explained that the Veteran had failed 
to respond to a letter requesting new and material evidence 
be submitted to support his claim to reopen.  Previously, the 
claim for CFS had been denied by a November 1997 rating 
decision in which the RO explained that the evidence did not 
show that the Veteran complained of or was treated for CFS 
during active service and that the condition had not been 
manifested to a degree of 10 percent during the presumptive 
period allowed for undiagnosed illnesses.  

The RO provided notice of the January 2005 rating decision to 
the Veteran by letter dated in the same month.  The Veteran 
did not file a timely notice of disagreement.  The January 
2005 rating decision therefore became final.

Since the January 2005 rating decision, the RO has received 
private and VA treatment records showing continued treatment 
for symptoms of fatigue.  In addition, the regulations 
governing undiagnosed illnesses have been amended to include 
CFS, specifically, as a condition for which presumptive 
service connection may be granted, and have lengthened the 
time period during which the condition must be manifested to 
December 31, 2011.  See 38 C.F.R. § 3.317(a).  

This evidence is new in that it was not previously of record.  
It is also material in that it presents evidence of continued 
symptoms of fatigue for which the Veteran continues to 
require treatment during the presumptive period. 

Summary

Accordingly, reopening the claims for service connection for 
bilateral knee pain, and for CFS, to include as undiagnosed 
illnesses resulting from service in Southwest Asia, is 
warranted.


ORDER

New and material evidence having been received, the 
previously denied claim for bilateral knee pain, to include 
as an undiagnosed illness resulting from service in Southwest 
Asia, is granted.  To that extent only, the claim is granted.

New and material evidence having been received, the 
previously denied claim for CFS, to include as an undiagnosed 
illness resulting from service in Southwest Asia, is granted.  
To that extent only, the claim is granted.


REMAND

By the above decision, the Board has reopened the previously 
denied claims for service connection for bilateral knee pain 
and CFS, to include as undiagnosed illnesses as the result of 
service in Southwest Asia.  In addition, the Veteran seeks 
entitlement to service connection for migraine headaches.

As noted above, the medical evidence now contains 
documentation of right and left knee disabilities, to include 
repaired torn medial menisci and patellar chondromalacia in 
both knees; and of CFS with continued complaints of and 
treatment for fatigue.  The record further contains medical 
notations of the Veteran's complaints of headaches.  

Concerning the claim for bilateral knee disabilities, the 
service treatment records reflect that the Veteran was 
treated for injury to his right and left knee on several 
occasions during his first period of active service.  One 
entry, dated in 1976 reflects that he injured his right knee 
in a bike accident.  Service treatment records further show 
that the Veteran sustained injury to his left leg in 1988, 
when he was apparently on active duty or active duty for 
training.  

Concerning the claims for CFS, to include as an undiagnosed 
illness as the result of service in Southwest Asia, and for 
migraine headaches, to include as the result of exposure to 
toxic substances in Southwest Asia, service treatment records 
show no complaints of or treatment for the claimed conditions 
during his period of service in Southwest Asia.  He did not 
undergo a full entrance or discharge physical examination for 
this period of service.  Rather, the medical records 
reference a 1988 periodic physical examination report and 
note that the Veteran had undergone no significant changes in 
his physical condition since that examination.  Similarly, at 
discharge, in April 1991, the record shows he was considered 
fully qualified for separation, noting only an upper 
respiratory infection that was resolved.  Notwithstanding, 
the Veteran did complain of and was treated for symptoms of 
fatigue and for headaches from shortly after his discharge 
from active service in 1991.

Complicating this picture, however, current treatment records 
reflect that the Veteran has been diagnosed with sleep apnea.  
Still, private treatment records as recent as 2006 show he 
continues to complain of symptoms of fatigue and headache.

CFS, as noted above, is a condition for which service 
connection may presumptively be granted under certain 
circumstances under the regulations governing service in 
Southwest Asia.  Moreover, these regulations have been 
revised since 1997-in particular, to now include CFS as well 
as to lengthen until December 31, 2011, the period of time 
within which the symptoms must be manifested.  Similarly, 
headaches are one of the signs and symptoms specified in the 
regulations.  See 38 C.F.R. § 3.317; see also 38 C.F.R. 
§ 4.88.

Finally, the Veteran has clarified that he is claiming 
service connection for headaches as secondary to exposure to 
toxic substances in Southwest Asia and, in particular, 
exposure to depleted uranium, rather than exposure to 
ionizing radiation.

The Veteran should be accorded VA examination to determine 
the nature, extent, and etiology of any bilateral knee 
condition, condition manifested by fatigue, and condition 
manifested by headaches.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any and all private and 
VA treatment records concerning treatment 
for right and left knee, fatigue, and 
headaches that have been identified by 
the Veteran have been obtained.

2.  Verify all periods of the Veteran's 
active duty, including any active duty, 
active duty for training, and inactive 
duty for training.  

3.  Obtain the Veteran's service 
personnel records and any additional 
service treatment records.

4.  For items #2 and #3, conduct any 
follow-up required, including methods 
used to reconstruct missing or destroyed 
records, requesting assistance from the 
service department if necessary.  
Document negative responses and advise 
the Veteran so he may attempt to obtain 
the records on his own.

5.  Schedule the Veteran for medical 
examinations with the appropriate 
examiners to determine the nature, 
extent, and etiology of any right and 
left knee pathology, and any illness 
including undiagnosed illness and/or CFS 
manifested by fatigue and/or headache.  
All indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations.

The examiners must provide the following 
opinions:

a)	is it at least as likely as not 
that any diagnosed right and left 
knee pathology is in any way the 
result of any injury or disease 
sustained during any period of 
active service, or of any 
incident therein, including the 
1976 bike accident?
b)	is it at least as likely as not 
that any diagnosed CFS or any 
pathology manifested by fatigue 
is in an way the result of the 
Veteran's active service in 
Southwest Asia or had its onset 
during this period of active duty 
or, in the alternative, is in any 
way the result of any injury or 
disease sustained during any 
period of active service? 
c)	is it at least as likely as not 
that any diagnosed headache 
disorder or any pathology 
manifested by headache is in an 
way the result of the Veteran's 
active service in Southwest Asia 
including exposure to toxic 
substances (including depleted 
uranium) or had its onset during 
this period of active duty or, in 
the alternative, is in any way 
the result of any injury or 
disease sustained during any 
period of active duty?

A complete rationale must be provided for 
all opinions expressed.

6. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for bilateral knee disabilities and CFS, 
including as undiagnosed illnesses 
resulting from active service in 
Southwest Asia, and migraine headaches, 
including as the result of exposure to 
toxic substances in Southwest Asia, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


